Judgment, Supreme Court, New York County (John Cataldo, J.), rendered August 3, 2006, as amended October 19, 2006, convicting defendant, after a jury trial, of attempted rape in the first degree, sexual abuse in the first degree and stalking in the third degree, and sentencing him to an aggregate term of four years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The victim’s testimony was plausible, and her testimony that the sexual assault stopped when defendant believed she had been injured strongly supports the inference that she was not vindictively fabricating serious criminal charges. Although the sexual assault itself was not corroborated, we note that other portions of the victim’s account were corroborated by other evidence. Concur—McGuire, J.P., Acosta, DeGrasse, Richter and AbdusSalaam, JJ.